     Case 2:20-cv-00995-RFB-DJA Document 23 Filed 08/03/20 Page 1 of 2



     Dana Howell, NV Bar No. 11607
 1
     Kelly Kichline, NV Bar No. 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd., Suite 500
 3   Las Vegas, NV 89118
     Telephone: (702) 692- 1937
 4   Telephone: (702) 692- 5651
     Fax No.: (702) 669-4501
 5
     Email: dhowell@mgmresorts.com
 6           kkichline@mgmresorts.com

 7 Attorneys for Defendants,
   Bellagio, LLC and MGM Resorts International
 8
                            THE UNITED STATES DISTRICT COURT
 9

10                                  FOR THE DISTRICT OF NEVADA

11
     BRENDAN TANKERSLEY,                               CASE NO.: 2:20-cv-00995-RFB-DJA
12
                       Plaintiff,
13                                                     STIPULATION AND ORDER TO
     vs.                                               EXTEND TIME FOR DEFENDANTS TO
14                                                     FILE RESPONSIVE PLEADINGS IN
                                                       RESPONSE TO PLAINTIFF’S FIRST
15   MGM RESORTS INTERNATIONAL, a
                                                       AMENDED COMPLAINT
     Foreign Corporation; and, BELLAGIO, LLC, a
16   Domestic Corporation.
                                                       (First Request)
17                         Defendants.
18
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel that Defendants MGM Resorts International and Bellagio, LLC (collectively,
20
     “Defendants”), may have additional time within which to submit their responsive pleadings in
21

22   response to Plaintiff’s First Amended Complaint (ECF No. 18), which responses are currently due

23   on August 7, 2020, for 13 days, up to and including Thursday, August 20, 2020.

24   ///
25   ///
26
     ///
27

28
                                                   1
     Case 2:20-cv-00995-RFB-DJA Document 23 Filed 08/03/20 Page 2 of 2



            This is the first stipulation for an extension of time to file Defendants’ responsive pleadings
 1

 2   to Plaintiff’s amended complaint. This Stipulation is made in good faith and not for purposes of

 3   improper delay.

 4
        DATED this 31st day of July, 2020.                DATED this 31st day of July, 2020.
 5
        KEMP & KEMP                                       MGM RESORTS INTERNATIONAL
 6

 7
       _/s/Victoria Neal______________                    /s/Kelly R. Kichline____________
 8     Victoria L. Neal, Esq.                             Kelly R. Kichline, Esq.
       Nevada Bar No.: 13382                              Nevada Bar No.: 10642
 9     7435 W. Azure Drive, Ste. 110                      6385 S. Rainbow Boulevard, Suite 500
       Las Vegas, NV 89130                                Las Vegas, NV 89119
10     Attorney for Plaintiff                             Attorney for Defendants
11

12

13

14                                                ORDER
15
     IT IS SO ORDERED:
16

17
                                                   ________________________________________
18                                                 UNITED STATES MAGISTRATE JUDGE
19
                                                           August 3, 2020
                                                   DATED: ___________________
20

21

22

23

24

25

26

27

28
                                                      2
